Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 02/02/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	With respect to independent claims 1, overall there is no teaching, suggestion, or motivation for combination in the prior art configured to wherein the internal power supply provided by the second voltage regulator is limited to a second predetermined current that is higher than the first predetermined current.
5.	With respect to dependent claim 2-10 since these claims are depending on claim 1, therefore claim 2-10 are allowable subject matter. 
6.	With respect to independent claims 11, overall there is no teaching, suggestion, or motivation for combination in the prior art configured to wherein the second internal power supply provided by the second voltage regulator without current control is limited to a second predetermined voltage that is higher than the first predetermined voltage; and power up command logic configured to power up each of 
7.	With respect to dependent claim 12-16, since these claims are depending on claim 11, therefore claim 12-16 are allowable subject matter. 
8.	With respect to independent claims 17, overall there is no teaching, suggestion, or motivation for combination in the prior art configured to power up command logic configured to: receive an external power supply; receive a first command after receiving the external power supply; and power the first voltage regulator in response to receiving the first command.
9.	With respect to dependent claim 18-20, since these claims are depending on claim 17, therefore claim 18-20 are allowable subject matter. 

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Baranowski et al (US Patent 5,613,229), Kobayashi et al (Pub. No.:  US 2002/0030537).
		Baranowski et al (US Patent 5,613,229) shows external and internal voltage.
		Kobayashi et al (Pub. No.:  US 2002/0030537) shows multiple voltage sources from external voltage
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
02/25/2021
/HAN YANG/
Primary Examiner, Art Unit 2824